Title: To James Madison from Anthony Morales, 24 October 1806
From: Morales, Anthony
To: Madison, James



Sir
Charleston this 24th: October 1806.

I have the honour to acknowledge, the receipt of your letter dated the 25th. ulto., with the inclosed notification, published in the Gazettes with my name; I hereby, certify the said to be exactly: and in reply; must observe, that I did no more, then my duty, according to the art: IV, of my private instructions, which I had the honour to forward to you, from Savannah in Georgia; by which article, I am compelled, to follow, a regular correspondence, with the Governors, of the different Dutch West-Indies Islands; If a request, has been officialy made to me, to issue such a Notice, I am certainly, not to be blamed for it; It is true, that our Treaty with the U. S., does not require any such certificates, but perhaps, it has been, new superior orders from Holland, (at that time) to those Governors, or perhaps, their own arbitrary resolutions, for which, I can not be accountable for it.  With regard to Mr. Heyneken’s contradiction, to my advertisement, it has been maliciously done by him; and in a most disrespectful manner, as he is no more, then a commercial Agent, for the city of Philadelphia, and of course, not competent for the purpose, towards me, his undoubted Superior, with full power to discharge him, when I should think proper, according to Art: II. of my private Instructions.  My Principles, and Natural dispositions, has always been, to observe the greatest friendship, and amity, with the Government, where I might reside, as a Representative of my Nation, and I believe, that the contents of my commission, is a great evidence, of my good conduct, towards the Government of St. Domingo, under Genl. Le clerc, and General Rochambeau, near whom, I have resided during three Years; otherwise, I should not have been, so well recommanded, by the first Consul of France, now Emperour and King.  Finely, the whole contents, of my said commission, nothing but honourable recommandations; those said principles, and Natural dispositions, exist in me, towards the Government of the U. S., where I do reside at present, and shall not deviate from it, on any considerations whatsoever.  Respecting the assuming, of the Title and prerogatives of Consul General, for which you accuse me of it, is no more, then what my credentials expresses, and the Exequatur from the President, agreeds to it; with the only difference of the word General, for it says, Consul Of the Batavian Republic to the U. S. of Amca., and to reside at Charleston S.C., and as such, I was proclaimed by the Govt. of this State 
The necessary application for it.  I confess my error, of not having produced, my private Instructions, together with my Commission, and declare, it has escaped my minds, at that time; for which error, I most Sincerely request you Sir, to offer my apology to the President.
Under these Considerations, I hope, and expect, that the Suspension of my Exequatur, shall not only, be repealed, but confirmed, with the caracter, I am revested with.  You may assure the President, that if my present state of health, was not imperfect, I should immediately do my self the honour, to appear personaly, in order, to give His Excy. the due Satisfaction.  You may also, acquaint His Excellency, that the Notification in question, Shall be immediately repealed.
I refere my self, to my last its full contents, and have the honour to remain respectfully Sir Your most obt. Servt.

Anthony Morales

